DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of claims 35-43 and 45 in the reply filed on 7/27/21 is acknowledged.  The traversal is on the ground(s) that the claims share a same or corresponding the wireless device is to reset the closed loop power control part by resetting the cumulative transmit power control function.  This is not found persuasive because the subject matters in claim 35 including the steps 102 and 104, which require further consider and/or search.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-34 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US Pub. 2019/0190747, Provisional Application 62501706) in view of Lee (US Pub.2013/0128833).
Regarding claim 26, Park discloses a method performed by a wireless device (fig.14 element 1420) for transmit power control, the wireless device being operable in a wireless telecommunications network, the wireless device being configured to 
receiving, from a network node operable in the wireless telecommunications network, a control signal comprising an indication of a correction value, wherein the indication of the correction value has one of a plurality of possible values (par.0347 “small step size of TPC values”, “absolute TPC….large step size of TPC values”); and 
responsive to a determination that the indication of the correction value is a particular one value of the plurality of possible values, resetting the closed-loop power control part by resetting the cumulative transmit power control function (par.0371 “reset the previous TPC accumulation value”, par.0373).
In view of Application Specification                 
                    δ
                
            PUSCH is a correction value, Lee discloses                 
                    δ
                
            PUSCH is a correction value (par.088).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to modify the system of Park with the above teaching of Lee in order to provide                 
                    δ
                
            PUSCH may also be referred to as a TPC command included in DCI formats as suggested by Lee.
Regarding claim 27, the modified Park discloses the cumulative transmit power control function is reset such that the cumulative transmit power control function of the 
Regarding claim 28, the modified Park discloses the default process is independent of the previous value for the cumulative transmit power control function (Park, par.012-013, par.0410 “independent SRS spatial relation information”, par.0371 “to reset the previous TPC accumulation value”, par.0421 “power value P0 indicated by the eNB for the uplink power control…….SRS and uplink channel PUSCH and PUCC”, par.0470 “a default power value P0”).  
Regarding claim 29, the modified Park discloses the cumulative transmit power control function is reset such that the cumulative transmit power control function has a default value (Park, par.0371 “to reset the previous TPC accumulation value”).  
Regarding claim 30, Park discloses the wireless device is configured with a mapping between the plurality of possible values for the indication of the correction value, and corresponding values for the correction value (Lee, par.089 table-1,2,3 is implied to mapping).  
Regarding claim 31, the modified Park discloses the particular one value for the indication of the correction value (par.0373 “+X dB, 0 dB or –Y dB”) is configurable to map to one of: a correction value and an indication to reset the cumulative transmit power control function (par.0373, “applied as an initial TPC accumulation value on a newly initialized rest PC process”, Lee par.089).  
Regarding claim 32, the modified Park discloses receiving a configuration from the network node, comprising an instruction to map the particular value for the indication of the correction value to one of: a correction value and the indication to reset the 
Regarding claim 33, the modified Park discloses the transmit power is further determined based on an estimate of the pathloss between the wireless device and the network node (Park, par.009).  
Regarding claim 34, the modified Park discloses determining a transmit power based on the reset cumulative transmit power control function; and transmitting a transmission to the network node using the determined transmit power (Park, par.016 determining a PUSCH transmission power based on a parameter set for control of PUSCH”, par.0373).  
Regarding claim 44, the modified Park discloses everything as claim 26 above.  More specifically, the modified Park discloses power supply circuitry configured to supply power to the wireless device (Lee, par.0115, 0138 “battery capacity in the UE”).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  



	/TU X NGUYEN/           Primary Examiner, Art Unit 2642